Name: Commission Regulation (EEC) No 1826/92 of 3 July 1992 amending Regulation (EEC) No 1596/70 on preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing
 Date Published: nan

 No L 185/ 16 Official Journal of the European Communities 4. 7. 92 COMMISSION REGULATION (EEC) No 1826/92 of 3 July 1992 amending Regulation (EEC) No 1596/70 on preventive withdrawals of apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 15a (2) thereof, Whereas the basic production referred to in Commission Regulation (EEC) No 1 596/79 (3), as last amended by Regulation (EEC) No 1508/91 (4), relates to the production in the Community excluding the territory of the new German LÃ ¤nder ; Whereas to take account of production in the new German LÃ ¤nder the basic production of apples and pears should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 1 . Article 1 is replaced by the following : 'Article 1 Preventive withdrawals may be authorized only if the crop is expected to exceed by 5 % or more a basic production of :  7 660 000 tonnes for apples,  2 360 000 tonnes for pears.' 2. Article 3 ( 1 ) is replaced by the following : ' 1 . Preventive withdrawals of apples may not exceed 30 % of an expected surplus of up to 766 000 tonnes ; they may not exceed 40 % of an expected surplus of between 766 000 and 1 150 000 tonnes and not exceed 50 % of an expected surplus of over 1 1 50 000 tonnes, the expected surplus being the difference between the expected crop and the basic production of 7 660 000 tonnes. Preventive withdrawals of pears may not exceed 30 % of an expected surplus of up to 236 000 tonnes ; they may not exceed 40 % of an expected surplus of between 236 000 and 354 000 tonnes and not exceed 50 % of an expected surplus of over 354 000 tonnes, the expected surplus being the difference between the expected crop and the basic production of 2 360 000 tonnes.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1596/79 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 189, 27 . 7. 1979, p. 47. (4) OJ No L 141 , 5. 6. 1991 , p. 13.